Knab v New York State Thruway Auth. (2020 NY Slip Op 01731)





Knab v New York State Thruway Auth.


2020 NY Slip Op 01731


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


12 CA 19-01425

[*1]ROBERT M. KNAB, JR., CLAIMANT-RESPONDENT-APPELLANT,
vNEW YORK STATE THRUWAY AUTHORITY, DEFENDANT-APPELLANT-RESPONDENT. (CLAIM NO. 120851.) 


THE LAW FIRM OF JANICE M. IATI, P.C., PITTSFORD (JANICE M. IATI OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT. 
 

	Appeal and cross appeal from an interlocutory judgment of the Court of Claims (J. David Sampson, J.), entered February 21, 2019. The interlocutory judgment, among other things, adjudged that defendant was 50% liable for the happening of claimant's accident. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 27, 2019,
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court